Exhibit 10.4

 

 

 

 

CHAIRMAN, CHIEF EXECUTIVE OFFICER AND PRESIDENT

 

 

 

 

 

 

 

 

 

 

 

 

Effective: January 1, 2014

 

 

 

 

 

 

 

 

 

 

CEO 2014 MIP

 
 

--------------------------------------------------------------------------------

 

 

CHAIRMAN, CHIEF EXECUTIVE OFFICER AND PRESIDENT

 

 

PURPOSE: To define the compensation plan for the Chairman, Chief Executive
Officer and President.

 

SCOPE: Perma-Fix Environmental Services, Inc.

 

POLICY: The Compensation Plan is designed to retain, motivate and reward the
incumbent to support and achieve the business, operating and financial
objectives of Perma-Fix Environmental Services, Inc. (the “Company”).

 

BASE SALARY: The Base Salary indicated below is paid in equal periodic
installments per the regularly scheduled payroll.

 

PERFORMANCE INCENTIVE COMPENSATION: Performance Incentive Compensation is
available based on the Company’s financial results noted in Schedule A.
Effective date of plan is January 1, 2014 and incentive will be for entire year.
Performance incentive compensation will be paid on or about 90 days after
year-end, or sooner, based on final Form 10-K financial statement.

 

SEPARATION: If employment is separated prior to the annual incentive
compensation payment date as noted above, no incentive compensation is due to
the incumbent.

 

ACKNOWLEDGEMENT: Payment of Performance Incentive Compensation of any type will
be forfeited, unless the Human Resources Department has received a signed
acknowledgement of receipt of the Compensation Plan prior to the applicable
payment date.

 

INTERPRETATIONS: The Compensation Committee of the Board of Directors retains
the right to modify, change or terminate the Compensation Plan at any time and
for any reason. It also reserves the right to determine the final interpretation
of any provision contained in the Compensation Plan and it reserves the right to
modify or change the Revenue and EBITDA Targets as defined herein in the event
of the sale or disposition of any of the assets of the Company. While the plan
is intended to represent all situations and circumstances, some issues may not
easily be addressed. The Compensation Committee will endeavor to review all
standard and non-standard issues related to the Compensation Plan and will
provide quick interpretations that are in the best interest of the Company, its
shareholders and the incumbent.

 

 

CEO 2014 MIP

 
 

--------------------------------------------------------------------------------

 

 

CHAIRMAN, CHIEF EXECUTIVE OFFICER AND PRESIDENT

 

 

Base Pay and Performance Incentive Compensation Targets

 

The compensation for the below named individual as follows:

Annualized Base Pay:

  $ 271,115  

Performance Incentive Compensation Target (at 100% of Plan):

  $ 135,558  

Total Annual Target Compensation (at 100% of Plan):

  $ 406,673  

                                      

The Performance Incentive Compensation Target is based on the Schedule A below.

 

Target Objectives

                                                                           

Performance Target Thresholds

     

Weights

      85-100%       101-120%       121-130%       131-140%       141-150%      
151-160%    

161%+

                                                                   

Revenue

    15 %     20,334       24,400       26,434       28,467       30,500      
32,534       35,584                                                            
       

EBITDA

    55 %     74,556       89,467       96,922       104,378       111,833      
119,289       130,472                                                          
         

Health & Safety

    15 %     20,334       24,400       26,434       28,467       30,500      
32,534       35,584                                                            
       

Permit & License Violations

    15 %     20,334       24,400       26,434       28,467       30,500      
32,534       35,584                                                            
                                                                               
        135,558       162,667       176,224       189,779       203,333      
216,891       237,224  

 

 

1)

Revenue is defined as the total consolidated third party top line revenue from
continuing operations as publicly reported in the Company’s financial
statements. The percentage achieved is determined by comparing the actual
consolidated revenue from continuing operations to the Board approved Revenue
Target from continuing operations, which is $68,757,000. The Board reserves the
right to modify or change the Revenue Targets as defined herein in the event of
the sale or disposition of any of the assets of the Company or in the event of
an acquisition.

 

2)

EBITDA is defined as earnings before interest, taxes, depreciation, and
amortization from continuing operations. The percentage achieved is determined
by comparing the actual EBITDA to the Board approved EBITDA Target, which is
$5,647,000. The Board reserves the right to modify or change the EBITDA Targets
as defined herein in the event of the sale or disposition of any of the assets
of the Company or in the event of an acquisition.

 

3)

The Health and Safety Incentive Target is based upon the actual number of
Worker’s Compensation Lost Time Accidents, as provided by the Company’s Worker’s
Compensation carrier. The Corporate Treasurer will submit a report on a
quarterly basis documenting and confirming the number of Worker’s Compensation
Lost Time Accidents, supported by the AIG Worker’s Compensation Loss Report.
Such claims will be identified on the loss report as “indemnity claims.” The
following number of Worker’s Compensation Lost Time Accidents and corresponding
Performance Target Thresholds has been established for the annual Incentive
Compensation Plan calculation for 2014.

 

 

 

CEO 2014 MIP

 
 

--------------------------------------------------------------------------------

 

 

Work Comp.

Claim Number

 

Performance

Target

7

 

85% - 100%

     

6

 

101% - 120%

     

5

 

121% - 130%

     

4

 

131% - 140%

     

3

 

141% - 150%

     

2

 

151% - 160%

     

1

 

161% Plus

 

 

 

 

4)

Permits or License Violations incentive is earned/determined according to the
scale set forth below:  An “official notice of non-compliance” is defined as an
official communication from a local, state, or federal regulatory authority
alleging one or more violations of an otherwise applicable Environmental, Health
or Safety requirement or permit provision, which results in a facility’s
implementation of corrective action(s).

 

 

Permit and

License Violations

 

Performance

Target

7

 

85% - 100%

     

6

 

101% - 120%

     

5

 

121% - 130%

     

4

 

131% - 140%

     

3

 

141% - 150%

     

2

 

151% - 160%

     

1

 

161% Plus

 

 

 

 

5)

No performance incentive compensation will be payable for achieving the health
and safety, permit and license violation, and revenue targets unless a minimum
of 70% of the EBITDA Target is achieved.

 

 

CEO 2014 MIP

 
 

--------------------------------------------------------------------------------

 

 

Performance Incentive Compensation Payment

 

Effective date of plan is January 1, 2014 and incentive will be for entire year.
Performance incentive compensation will be paid on or about 90 days after
year-end, or sooner, based on final Form 10-K financial statement.

 

In no event will Performance Incentive Compensation paid to all Executive
Officers as a group exceed 50% of Pretax Net Income computed prior to the
calculation of bonus expense.

 

 

ACKNOWLEDGMENT:

 

I acknowledge receipt of the aforementioned Chairman, Chief Executive Officer
and President 2014 - Compensation Plan. I have read and understand and accept
employment under the terms and conditions set forth therein.

 

/s/ Louis Centofanti

 

7/11/2014

   

/S/ Dr. Louis Centofanti

 

Date

             

/s/Larry Shelton

 

7/11/2014

   

/S/ Board of Directors

 

Date

   

 

 

CEO 2014 MIP